DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted October 11, 2019 and March 23, 2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Page 5, line 34 recite “outsidethe tower 2” and a space should be added between “outside” and “the.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 and 6 are non-enabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation. An analysis of the Wands factors reveals that the following factors weigh against enablement: the nature of the invention, the amount of direction provided by the inventor and the quantity of experimentation. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP §2164.01(a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP §2164.01(a)).
	Claim 1, lines 5-6 introduce “a controller device for operating the gyroscope for stabilizing at least one of a movement and an oscillation of the wind turbine” and claim 5 also recites a gyroscope which is operated to stabilize a movement or oscillation of the wind turbine. Upon inspection of the applicant’s specification, there does not appear to be a clear explanation of how or why the controller device operates the gyroscope to stabilize a movement or oscillation. 

Furthermore, it is unclear what the controller device is doing in order to change the axis of rotation of the rotating mass. How is the controller changing the axis of rotation? Is there some sort of actuator to cause this change? 
The applicant’s specification does not describe the operation of the controller or explain what it does to orient the gyroscope. 
	Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 1 and 6 are not enabled.
	Claims 2-4 and 6-10 depend from claims 1 and 5 and contain their respective limitations and therefore are rejected for the same reason.
	Claims 2 and 6 further refer to collecting measurements for any of wind speed, wave speed, wave height, temperature, and humidity and operating the gyroscope depending on the values of the measurements, and the specification also fails to explain the control logic for how the gyroscope is operated based on the measurements. Is the 
	The specification essentially describes a black box design where inputs enter the controller device and some unknown output signals are used to operate the gyroscope. What is the controller device doing with the measured values? How do the measured values determine the operations for the gyroscope? 
	Since the connection between the measured values and operation of the gyroscope is unknown, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 2 and 6 are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10, line 2 recites “the one or more components” which lacks proper antecedent basis. Claim 10 depends from claim 6, which depends from claim 5, however none of claims 5, 6, or 10 introduce “one or more components.” Claim 7 does introduce “one or more components” however claim 10 does not depend from claim 7. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0017083 to Pineda Amo.
In Reference to Claims 1 and 5#
Pineda Amo teaches:
	A wind turbine comprising:
	a tower (10) extending axially along a longitudinal axis (not shown, yaw axis through tower),
	a nacelle (not numbered, see Figure 2) and a rotor (not numbered, see Figure 2) attached to an upper end (top) of the tower,

	a controller device (not shown, see paragraph 38) for operating the gyroscope for stabilizing a movement of the wind turbine (paragraph 33, lines 11-17) with respect to a spatial reference system (see paragraphs 31-39 and Figure 2).

    PNG
    media_image1.png
    695
    534
    media_image1.png
    Greyscale

	Regarding the spatial reference system, any three axes which are perpendicular to one another can constitute a reference system. Pineda Amo shows three axes (17, 18, and 19) in reference to the operation of the gyroscope. The examiner considers axes 17, 18, and 19 to form a spatial reference system.
Regarding claim 5, the wind turbine of Pineda Amo would perform the method of detachably attaching a gyroscope to the wind turbine and operating the gyroscope for stabilizing a movement of the wind turbine with respect to a spatial reference system. 

In Reference to Claim 4#
Pineda Amo teaches:
	The wind turbine of claim 1, wherein the gyroscope is housed inside the tower (see Figure 2). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0017083 to Pineda Amo as applied to claims 1 and 5 above, and further in view of US 6,973,847 to Adams.
In Reference to Claims 2 and 6
Pineda Amo teaches:
	The wind turbine of claim 1 and method of claim 5 comprising the controller device which is configured for operating the gyroscope.
Pineda Amo fails to teach:
	A sensor for measuring/obtaining any of a wind speed, wave speed, wave height, temperature and humidity, and wherein the controller device operates the gyroscope depending on an output of the sensor.
Adams teaches:
	A boat (12) comprising a gyroscope (10) for stabilizing a movement of the boat, a controller device (48), and a sensor (46) for measuring a wave speed, wherein the controller device is configured to operate the gyroscope depending on the output of the sensor (see column 6, lines 10-12, 41-56, column 8, line 49 through column 9, line 44 and Figures 2, 7, and 8).
	Adams teaches the wave height (see column 9, lines 43-44) is one parameter which can be measured by a sensor, and outputs from the sensor can be used by the controller device (column 8, line 66 through column 9, line 3). The wave height corresponds with orientations of the gyroscope (see wave height line at positions A-E in Figure 8 and gyroscope orientations in Figures 10A-10E). 

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine and method of Pineda Amo by adding a sensor which measures wave height as taught by Adams as both references are directed to gyroscopes used for stabilization and their control systems, and for the purpose of being able to better determine the position of the gyroscope.
In Reference to Claim 9#
Pineda Amo as modified by Adams teaches:
	The method of claim 6, spatial reference system is fixed with respect to a foundation (20, 21, 24 of Pineda Amo) of the wind turbine. The spatial reference system (defined by axes 17, 18, and 19 of Pineda Amo) is fixed and does not move relative to the foundation. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0017083 to Pineda Amo as applied to claim 1 above, and further in view of US 2012/0304911 to McCoy.
In Reference to Claim 3
Pineda Amo teaches:
	The wind turbine of claim 1 comprising the gyroscope.
Pineda Amo fails to teach:

McCoy teaches:
	A wind turbine (30) comprising a nacelle (36) with a gyroscope (50, see paragraph 27, lines 5-9) attached on the nacelle (see paragraphs 25-27 and Figure 1). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Pineda Amo by re-locating the gyroscope to the nacelle as taught by McCoy as both references are directed to gyroscopes in wind turbines, and which would yield predictable results. In this case, the predictable result would be a gyroscope positioned in the nacelle capable of stabilizing movement of the wind turbine. The gyroscope could be positioned in the nacelle such that the output axis (19 of Pineda Amo) still coincides with the longitudinal axis of the tower as suggested by Pineda Amo (paragraph 33, lines 5-8 of Pineda Amo).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0017083 to Pineda Amo as applied to claim 1 above, and further in view of US 2018/0238308 to Signore et al.
In Reference to Claims 7 and 8
Pineda Amo teaches:
	The method of claim 5 comprising the gyroscope.
Pineda Amo fails to teach:
	Exchanging one or more components of the wind turbine, deactivating the gyroscope, detaching and removing the gyroscope from the wind turbine.
Signore teaches:

	It is well known in the art of wind turbines that components are removable and replaceable, such as for maintenance for components which are worn and damaged (paragraph 3, lines 12-13 of Signore). In the event that the gyroscope would need to be replaced, the gyroscope would be deactivated, detached, and removed from the wind turbine. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pineda Amo by adding a step regarding exchanging one component, and deactivating, detaching, and removing the another component (such as a gyroscope) as taught by Signore as both references are directed to wind turbine components, and for the purpose of being able to replace worn or damaged components (paragraph 5 of Signore).
	Regarding claim 8, the component is a gearbox (paragraph 31, lines 1-4 of Signore).

Claim 10, as far as the claim is definite and understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0017083 to Pineda Amo as modified by US 6,973,847 to Adams as applied to claim 6 above, and further in view of US 2018/0238308 to Signore.
In Reference to Claim 10
Pineda Amo as modified by Adams teaches:

Pineda Amo as modified by Adams fails to teach:
	The spatial reference system is fixed with respect to a lifting or handling device for handling one or more components of the wind turbine to be exchanged.
Signore teaches:
	A wind turbine (10) comprising a handling device (actuator 112) for handling one component (gearbox 20) of the wind turbine which is exchanged (see paragraphs 31, 32, 34, and Figures 1 and 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pineda Amo as modified by Adams by adding a handling device for handling a component to be removed as taught by Signore as both references are directed to wind turbine components, and for the purpose of being able to replace worn or damaged components (paragraph 5 of Signore).
	Regarding the spatial reference system, the spatial reference system (defined by axes 17, 18, and 19 of Pineda Amo) is fixed and does not move relative to any components, including the handling device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,879,649 to Inoue teaches a wind turbine which floats in the water which comprises a control moment gyro. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745